Citation Nr: 0817399	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  03-29 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for dental injury due 
to trauma during service.

2.  Entitlement to service connection for a right upper 
extremity disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1957 to February 
1961.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2008, the veteran testified at a 
Travel Board hearing before the undersigned.  


FINDINGS OF FACT

1.  In a September 1974 decision, the Board denied 
entitlement to outpatient dental treatment as the veteran did 
not have residuals of dental trauma which were service-
connected and the application for such treatment was not made 
within one year of discharge from service.  

2.  Evidence submitted since the Board's September 1974 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.

3.  A right shoulder disability is not attributable to 
service.  

4.  The veteran had did not have a back defect, infirmity or 
disorder prior to entering service.


5.  A back disability is not attributable to service and 
arthritis was not first manifest within one year of 
separation.  

6.  Bilateral hearing loss is not attributable to service and 
was not first manifest within one year of separation from 
service.


CONCLUSIONS OF LAW

1.  The September 1974 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002 & Supp. 2007).

2.  New and material evidence has not been received since the 
Board's September 1974 decision; thus, the claim of service 
connection for dental injury due to trauma is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).

3.  A right upper extremity disability was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  A back defect, infirmity or disorder did not clearly and 
unmistakably pre-exist service, and the veteran is entitled 
to the presumption of soundness.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2007).

5.  A back disability was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).

6.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2002 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

In addition, as this case involves a new and material issue, 
the Board notes that the VCAA notification coupled with the 
pertinent statement of the case satisfied the directives of 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

The Board also finds that a VA examination is not necessary 
to determine whether his claimed right upper extremity, back, 
and hearing loss disabilities are related to his period of 
honorable service, as the standards of the Court's recent 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

In this case, the claimant was not treated during service for 
any right upper extremity, back, or hearing injuries or 
diseases; none of his service medical records show treatment 
for claimed disabilities.  Also significant is the fact that 
claimed disabilities was first identified decades after his 
period of honorable service.  In light of these findings, the 
second and third prongs of McLendon have not been met.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Finally, the Board notes that while additional evidence was 
received after the last SSOC, the evidence did not provide 
additional information regarding the claims on appeal, was 
cumulative in nature, and was obtained in conjunction with a 
separate respiratory disability claim.  Thus, there is no 
prejudice with proceeding with the claims on the merits.  




New and Material

In August 1972, the veteran's original claim of service 
connection for residuals of dental trauma was received.  In 
conjunction with that claim, the evidence of record included 
service medical records; a statement of R.L.E., D.D.S., in 
which the dentist stated that the veteran was hit and injured 
in the mouth while playing baseball and had an appliance 
placed in his mouth in an effort to save the upper incisors; 
a statement from another dentist was received in which he 
stated that there was no inservice dental trauma; and the 
veteran's contentions that he was injured in the mouth when 
struck by a baseball during service.  

The RO denied the claim of service connection for dental 
trauma and the veteran timely appealed the denial to the 
Board.  In a September 1974 decision, the Board denied 
entitlement to outpatient dental treatment as the veteran did 
not have residuals of dental trauma which were service-
connected and the application for such treatment was not made 
within one year of discharge from service.  The September 
1974 Board decision is final.  38 U.S.C.A. § 7104(b).  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran seeks to reopen his claim of service connection 
for residuals of a dental injury/dental trauma.  In support 
of his claim, the veteran testified at an RO hearing, a Board 
hearing, and he submitted his personal contentions.  However, 
his statements are duplicative of the contentions made at the 
time of the prior final Board decision.  The veteran's 
daughter and his wife have submitted testimony and statements 
which support the veteran's contentions of being struck in 
the mouth by the baseball and of not having suffered any 
other dental trauma.  However, these contentions are 
cumulative of those previously made at the time of the prior 
Board decision.  Further, lay persons are not shown to 
possess the appropriate medical expertise and training to 
competently offer an opinion as to current medical diagnoses, 
thus, any statements purporting to do so cannot constitute 
material evidence.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For these reasons, unsupported lay statements, even 
if new, do not serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  Laypersons are not competent to give a medical 
opinion as to diagnosis or causation.  Therefore, statements 
to that effect are not new and material evidence, see Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray.

Additionally, medical evidence dated from 1994 onward has 
been added to the veteran's file.  However, the additional 
evidence is not new and material since it does not address 
the issue at hand.  This additional evidence does not include 
any competent evidence that cures the prior evidentiary 
defect.  The veteran has not submitted any additional service 
records, records contemporaneous to service, or other records 
which show that he suffered dental injury during service due 
to combat or other service trauma.  The additional medical 
records are not relevant to the claim.  

New and material evidence has not been received since the 
Board's September 1974 decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.


Service Connection

Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve simple diagnoses.  See Jandreau.  
The claimant and other lay persons are not competent to 
provide more than simple medical observations.  They are not 
competent to provide diagnoses in this case nor are they 
competent to provide a complex medical opinion regarding the 
etiology of the claimed disabilities.  See Barr.  Thus, the 
lay assertions are not competent or sufficient.  

Further, the veteran maintains that all of his claimed 
disabilities are the result of an inservice injury to the 
mouth when he was struck by a baseball and due to falls from 
trucks.  However, the record shows that there was no such 
documented injury(ies).  His separation examination was 
normal in that regard.  The veteran denied having any such 
problems on his Report of Medical History when he was 
afforded his discharge examination.  The veteran has made 
allegations that a proper record of the injury(ies) was not 
made.  However, the Board finds that the documentary record 
is more credible than the veteran's conflicting personal 
report, in light of the normal physical findings.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, sensorineural hearing loss and arthritis will be 
presumed to have been incurred in or aggravated by service if 
it had become manifest to a degree of 10 percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Right Upper Extremity and Low Back

The veteran contends that his back and right upper extremity 
were injured when he was playing baseball and was struck in 
the mouth and when he suffered falls from a truck.  However, 
the service medical records do not reveal any complaint, 
finding, treatment, or diagnosis of a back or right upper 
extremity disability.  There is no record of a back or right 
upper extremity injury or disease.  There is no documentation 
that any injury to the mouth, right upper extremity, or low 
back during a baseball game resulted in a back or right upper 
extremity injury.  There is no documentation that there was 
any injury to the back or right upper extremity due to a fall 
from a truck.  

On discharge examination, the spine, upper extremities, and 
musculoskeletal system were all normal.  The veteran denied 
having arthritis or rheumatism; bone, joint, or other 
deformity; lameness; painful or other trick shoulder or 
elbow; or severe tooth or gum trouble.  He did not report any 
operations to these areas.  

The veteran did, however, report other medical problems, 
indicated other medical history, and receive medical 
treatment for other medical issues, other than for the back 
and right upper extremity.  The absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran suffered from a back or right upper 
extremity injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
Further, as noted, the documentary record, which did record 
other medical complaints and issues, is more credible than 
the veteran's contentions.  Although a dentist indicated that 
the veteran was struck in the mouth with a baseball, another 
dentist refuted that allegation.  Moreover, there is 
absolutely no supporting evidence that any such injury lead 
to a back or right upper extremity abnormality nor is there 
any evidence of a fall from a truck.  Rather, the veteran's 
statements are contradicted by the normal physical findings 
and the lack of contemporaneous complaints or other report.  
The inservice normal physical findings are more probative 
than the veteran's contentions to the contrary.  

Post-service, VA records revealed that the veteran had a 
magnetic resonance imaging (MRI) of the lumbar spine in 
February 2001 which yielded diagnoses of multilevel 
degenerative disease; an 8 millimeter retrolisthesis of the 
L5 body in relationship to the S1 body; a question of subtle 
right L5 laminectomy defect; and considerable bilateral facet 
hypertrophy of L5-S1 with probable bilateral L5-S1 neural 
foraminal stenosis.  It was noted that the veteran had 
previous surgery to his spine several years ago after he 
suffered an injury.  The Board notes that the veteran has not 
identified this post-service spine injury and no records to 
that effect have been identified.  Subsequent VA records 
dated from August 2001 reveal complaints of back pain and 
pain between the shoulder blades.  The veteran suffered a 
stroke the next month and then experienced right upper 
extremity weakness associated with the stroke.  The veteran 
subsequently continued to have residual right hemiparesis.  

With regard to the right upper extremity, there is no 
inservice documentation of any disease or injury.  There is 
no record of any complaints, findings, treatment, or 
diagnoses after service for decades.  In 2001, the veteran 
suffered a stroke.  Thereafter, he has continued to have 
right-sided hemiparesis and has complained of right shoulder 
pain.  

In sum, the competent evidence does not establish that a 
right upper extremity disability or disease began in service.  
There is no record of a chronic disability shown during 
service.  Further, there is no continuity of symptomatology 
following service.  There is no record of any continuous 
symptoms from separation from service onward.  Rather, the 
record establishes that decades after service separation, the 
veteran unfortunately suffered a stroke and has since had 
right-sided residuals.  Despite the veteran's contentions 
that he injured his right shoulder/upper extremity in a 
baseball incident and in falls from trucks, the record is 
devoid of supporting evidence.  In essence, the veteran's 
assertions of chronicity and continuity are unsupported.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal 
medical findings at the time of separation from service, as 
well as absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against a claim.).

With regard to the low back, there is no inservice 
documentation of any disease or injury.  There is no record 
of any complaints, findings, treatment, or diagnoses after 
service for decades.  From 2001 onward, the veteran has been 
shown to currently have degenerative disease of the lumbar 
spine, presumably both arthritis as well as disc disease.  It 
is noted in the VA medical records that the veteran had 
lumbar surgery in 1956 and herniated disc repair in 1988.  

With regard to the alleged 1956 lumbar surgery, if the 
veteran had surgery in 1956, that surgery would have preceded 
service.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress" of the preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later-claimed disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

There is no record of any low back defect, infirmity or 
disorder being present when the veteran entered service.  The 
veteran's spine was normal on physical examination and the 
veteran specifically denied having any operation other than 
for his appendix.  Thus, at the time of entry, there is a 
presumption that the veteran entered in sound health.  Thus, 
the veteran is entitled to a presumption of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

Although the veteran reported to VA examiners, many decades 
after service, that he had lumbar surgery in 1956, as noted, 
the entrance physical examination showed that his spine was 
normal.  Thus, on entry, no defect, infirmity, or disorder 
was present.  Accordingly, the veteran's personal report that 
he had lumbar surgery prior to service, does not meet the 
burden of clear and unmistakable evidence that a back defect, 
infirmity or disorder existed when he entered service in 
1957.  Therefore, the VA post-service medical notations based 
on statements by the do not satisfy the standard of clear and 
unmistakable evidence required to rebut the presumption of 
soundness.  

Accordingly, the veteran is entitled to the presumption of 
soundness and it is not rebutted.  As noted, once entering 
service, there is no record of any injury or disease of the 
low back.  The discharge examination was normal and, again, 
the veteran denied having any operations, back complaints, or 
back symptoms.  The veteran reported having disc surgery in 
1988.  The 2001 MRI also noted that the veteran had prior 
surgery after an injury.  However, the claims file does not 
reflect the nature of this back injury nor has the veteran 
furnished any information or evidence in this regard.  The 
only information available shows that this surgery took place 
approximately near 1988, but before 2001.  Nevertheless, the 
record shows that a back disability was not diagnosed until 
many years after the veteran was separated from service.  
There is no competent evidence attributing a current back 
disability to service.  There is no record of a chronic 
disability shown during service and there is no continuity of 
symptomatology following service.  There is no record of any 
continuous symptoms from separation from service onward.  
Rather, the record establishes that decades after service 
separation, the veteran has been diagnosed as having 
degenerative disease of the lumbar spine as well as other 
abnormalities.  However, despite the veteran's contentions 
that he injured his back in a baseball incident and in falls 
from trucks, the record is devoid of supporting evidence.  In 
essence, the veteran's assertions of chronicity and 
continuity with regard to the low back are also unsupported.  

Although the veteran indicated during his Travel Board 
hearing that he would submit a supporting medical opinion for 
his service connection claims, he did not do so even though 
the record was held open for the receipt of that opinion.  
Accordingly, service connection for disabilities of the right 
upper extremity and back is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since November 1, 1967, audiometric results have been 
reported in standards set forth by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  

Service department audiometric charts dated after 
November 1, 1967 are presumed to be in ISO-ANSI units unless 
otherwise specified, while such charts in VA medical records 
dated after June 30, 1966, are similarly presumed to be in 
ISO-ANSI units.  

In order to facilitate data comparison, the ASA standards 
have been converted to ISO-ANSI standards and are represented 
by the figures in parentheses below.

On the discharge audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
5 (20)
0 (10) 
5 (15) 
5 (15) 
0 (5)

Thus, hearing loss within the meaning of 38 C.F.R. § 3.385 
was not demonstrated.  

After the veteran suffered a stroke in September 2001 post-
service, it was noted in those medical records that he was 
suffering from hearing loss.  He was referred to the 
audiological clinic for testing.  The examiner concluded that 
the veteran had sensorineural hearing loss of moderate to 
severe degree with the left ear being poorer in high 
frequencies and for word recognition and the right ear being 
poorer in low frequencies.  The veteran was scheduled for 
hearing aid fittings.  

The veteran contends that his hearing loss is derived from 
being struck in the mouth by a baseball during service.  
However, there is no documentary evidence of an injury to the 
mouth or clinical support for his assertions of hearing loss 
due to any such event.  Regardless, is not competent to make 
that medical assessment.  Rather, the record shows that 
hearing loss as defined by VA was not shown during service or 
within one year of service.  Many decades later, a VA 
examiner determined that the veteran had sensorineural 
hearing loss which was moderate to severe.  There is no 
competent evidence suggesting that it is related to service 
in any way.  Although the veteran indicated during his Travel 
Board hearing that he would submit a supporting medical 
opinion, he did not do so even though the record was held 
open for the receipt of that opinion.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Secondary Service Connection

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  To the extent that 
the veteran contends that claimed right upper extremity, 
back, and hearing loss disabilities are secondary to 
"service-connected" dental trauma, as indicated above, the 
veteran is not service-connected for dental trauma.  As such, 
service connection cannot be established on this basis.  


ORDER

The application to reopen the claim of service connection for 
dental injury due to trauma during service is denied.  

Service connection for a right upper extremity disability is 
denied.

Service connection for a back disability is denied.

Service connection for bilateral hearing loss is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


